Citation Nr: 0831336	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-05 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected lumbosacral strain currently evaluated as 
40 percent disabling effective August 19, 1996.

2.  Entitlement to an increased disability rating for 
service-connected right ankle arthritis currently evaluated 
as 10 percent disabling effective August 27, 1996.

3.  Entitlement to a compensable disability rating for 
service-connected residuals of a left thumb fracture.

4.  Entitlement to a compensable disability rating for 
service-connected residuals of a right index finger fracture.

5.  Entitlement to individual unemployability benefits 
(TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to July 
1991. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claims for 
increased disability ratings and TDIU.

In February 2008, the veteran and his representative 
presented evidence and testimony at a video-conference 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.

The issues of entitlement to compensable ratings for 
residuals of a left thumb fracture, a right index finger 
fracture and TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected back disability is 
manifested by complaints of constant pain, decreased range of 
motion and complaints of pain with no additionally decreased 
range of motion with repetitive testing, and no evidence of 
ankylosis.

2.  The veteran's service-connected right ankle disability is 
manifested by a limping antalgic wide based gait, complaints 
of pain and giving way, slightly decreased range of motion, 
use of an ankle brace and a cane, and no evidence of 
arthritis. 


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating have not 
been met for the veteran's service-connected lumbar spine 
disability.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2007).

2.  The criteria for an increased disability rating have been 
met for the veteran's service-connected right ankle 
disability.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his service-connected 
disabilities are worse than VA recognizes.  The Board will 
address preliminary matters and then render a decision on 
each of the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in a March 2005 
letter about the information and evidence that is necessary 
to substantiate his claims for increased disability ratings.  
In a June 2005 letter, the veteran was informed of the 
information and evidence that is necessary to require 
consideration of a disability on an extraschedular basis.  
Finally, in a July 2005 letter, the veteran was informed of 
the information and evidence that is necessary to 
substantiate a claim for TDIU benefits.

In addition, each letter notified the veteran in that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records.  The veteran was 
informed in all letters that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.  

The United States Court of Appeals for Veterans Claims 
(Court) decided in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court found that 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. Id.  In the present appeal, 
the veteran was provided specific notice of how VA determines 
a disability rating and an effective date in a March 2006 
letter.  In addition, as noted above, the veteran received 
notice of the first three Dingess elements.

The Board further finds that the veteran received 
appropriate notice, with respect to his increased rating 
claims, under Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Significantly, at the February 
2008 hearing, the veteran's representative addressed 
specific symptomatology for specific criteria of the 
diagnostic code pertaining to the veteran's claims for 
increased disability ratings.  
 
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an 
error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Sanders 
Court provided that if there was evidence the veteran 
had actual knowledge of the subject matter of the 
notice, then that satisfied VA's showing that there was 
no prejudice to the veteran.  As indicated above, the 
statements of the veteran's representative make clear 
that the veteran, through his representative, had actual 
knowledge of the information required under Vazquez-
Flores.  For that reason, no prejudice to the veteran is 
evident.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records (SMR), as well as all pertinent private medical 
records identified by the veteran and VA medical records are 
in the claims file and were reviewed by both the RO and the 
Board in connection with his claim.  The veteran was provided 
medical examinations to include in November 2005.  VA has 
further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

The Board observes that all appropriate due process concerns 
have been satisfied.  See 38 C.F.R. § 3.103 (2007).  As noted 
in the Introduction, the veteran and his representative 
presented evidence and testimony at a February 2008 video-
conference hearing before the undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to an increased disability rating for 
service-connected lumbosacral strain currently evaluated as 
40 percent disabling effective August 19, 1996.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Specific rating criteria

The veteran's lumbosacral disability is rated under 
Diagnostic Code 5237 [Lumbosacral or cervical strain].  The 
Board observes that for diagnostic codes 5235 to 5243 (unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes), a General 
Rating Formula for Diseases and Injuries of the Spine 
provides the criteria for back injuries.  The General Rating 
Formula provides that with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease the following ratings will 
apply: 

A 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  

A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.

Analysis

Assignment of diagnostic code

The Board must first consider whether another rating code is 
"more appropriate" than the ones used by the RO.   See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case.  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The RO rated the veteran's claim using Diagnostic Codes 5237 
[lumbosacral and cervical strain].  Neither the veteran nor 
his representative have contended that a different diagnostic 
code is more appropriate for his disability. 

The veteran's service-connected back disability is manifested 
by complaints of constant pain, decreased range of motion and 
complaints of pain with no additionally decreased range of 
motion with repetitive testing, and no evidence of ankylosis.  

The Board notes that the veteran testified at the February 
2008 hearing that his back disability was totally 
incapaciting for more than half the year, particularly during 
winter months and wet weather.  See hearing transcript at 
page 20.  The Board has considered whether the criteria of 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is appropriate in this case.  That 
Formula provides as follows:

60 % With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months;

40 % With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months;

Note (1): For purposes of evaluations under 
diagnostic code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician. See 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2007).

In this case, there is no evidence of record of a diagnosis 
of intervetebral disc syndrome and there is no evidence of 
record that the veteran's bed rest has been ordered by a 
treating physician.  Therefore, the Board will not apply the 
criteria of the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

After a review of the evidence pertaining to the veteran's 
service-connected low back disability, the Board has 
determined that the most appropriate diagnostic code for 
evaluation of the disability is Diagnostic Code 5237 because 
there is evidence of limited range of motion and degenerative 
changes in the lumbar spine.  As noted above, the diagnostic 
code criteria is the same for Diagnostic Code 5237 and 
Diagnostic Code 5242 [Degenerative arthritis of the spine].  

Schedular rating

The veteran's back disability is rated under the general 
rating formula for back disabilities set out in the law and 
regulations section above.

To obtain a disability rating higher than the currently 
assigned 40 percent, the evidence must show unfavorable 
ankylosis of the entire thoracolumbar spine.  A review of the 
medical evidence shows that there is no evidence in the 
record of ankylosis of any degree of the veteran's spine.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure." See Lewis v. Derwinski, 
3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987); see also Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995) (citing Dorland's Illustrated Medical Dictionary (27th 
ed. 1988) at 91). 

In fact, the veteran's range of motion noted by the November 
2005 examiner was forward flexion to 70 degrees, extension to 
10 degrees, lateral flexion to 20 degrees both right and 
left, and lateral rotation to 20 degrees both right and left.  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  See 38 C.F.R. § 4.71a, Plate V (2007).  The normal 
combined range of motion is 240 degrees.  Thus, the veteran's 
extension was limited by 20 degrees, and the remaining ranges 
of motion were limited by 10 degrees from normal.  Such 
ranges of motion, without any medical evidence of ankylosis, 
hardly equate to the assignment of a higher disability rating 
under the current formula.  

The 2005 examiner noted no scoliosis, reversed lordosis or 
abnormal kyposis.  In short, there is no basis for assigning 
a higher disability rating under the general formula for 
rating spine disabilities.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's low back disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 
38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).    

The Board is unable to identify any clinical findings that 
would warrant an increased evaluation under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  The November 2005 examiner 
noted that the veteran's range of motion was not affected by 
repetitive testing.  The examiner did note that pain was 
reported at the end of the ranges of motion, but did not 
indicate that the pain was exacerbated by repetitive use.  
Thus assignment of additional disability based on DeLuca 
factors is not warranted.

Extraschedular and Hart considerations will be addressed 
below.

2.  Entitlement to an increased disability rating for 
service-connected right ankle arthritis currently evaluated 
as 10 percent disabling effective August 27, 1996.

The relevant law and regulations for increased disability 
ratings - in general and rating musculoskeletal disabilities 
are stated above and will not be repeated here.

The veteran's service-connected right knee disability is 
rated 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 [arthritis].

Relevant law and regulations

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2007). Under Diagnostic Code 5003 
[degenerative arthritis], arthritis of a major joint will be 
rated under the criteria for limitation of motion of the 
affected joint. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2007). For the purpose of rating disabilities due to 
arthritis, the ankle is considered a major joint. See 38 
C.F.R. § 4.45 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

Under Diagnostic Code 5270 [Ankle, ankylosis of], in plantar 
flexion less than 30 degrees provides a 20 percent disability 
rating; a 30 percent disability rating is provided where in 
plantar flexion is between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees; and a 40 percent 
disability rating is provided where in plantar flexion is 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity.  

Under Diagnostic Code 5271 [Ankle, limited motion of], 
moderate limited motion provides a 10 percent disability 
rating and marked limited motion provides a 20 percent 
disability rating.

Normal range of motion of an ankle is dorsiflexion of 20 
degrees and plantar flexion of 45 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II (2007).

Analysis

The veteran testified at the February 2008 hearing that he 
was provided with and wears an ankle brace for stability, and 
uses a cane to assist with stability.  He complained that his 
ankle often swells, is weak and sometimes buckles.  See 
hearing transcript at page 6. 

Assignment of diagnostic code

As stated above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO. See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The RO has applied Diagnostic Code 5010 [arthritis, due to 
trauma].  The November 2005 medical evidence indicates that 
the veteran has "chronic right ankle sprain with small joint 
effusion per x-ray."  A November 2005 x-ray report of the 
veteran's right ankle indicated that "post-traumatic changes 
of the medial malleolus" were present.  But, there is no 
evidence of arthritis.  Similarly, a January 2002 VA examiner 
diagnosed the veteran's condition as a "chronic right ankle 
sprain," and the January 2002 x-ray report did not indicate 
the presence of arthritis.  Both x-ray reports state that 
there are "no acute osseous" abnormalities identified.

As noted in the law and regulations section above, Diagnostic 
Code 5010 requires medical evidence of degenerative arthritis 
established by x-ray findings.  In this case, there are no 
such findings.  Thus, the Board determines that application 
of Diagnostic Code 5010 is inappropriate.

As indicated above, an ankle disability with symptoms of 
limited motion are evaluated under Diagnostic Code 5271 
[Ankle, limited motion of].  In this case, the November 2005 
examiner stated that the veteran had "slightly decreased 
range of motion of the ankle joint with dorsiflexsion to 20 
degrees, plantar flexion to 30 degrees, inversion to 20 
degrees and eversion to 15 degrees."  There is no evidence 
of ankylosis, thus application of Diagnostic Codes 5270 and 
5272 are inappropriate.  Nor is there any evidence of 
malunion of the os calcis or astragalus or astraalectomy.  
Thus, Diagnostic Codes 5273 and 5274 are not for application.  
Based on the foregoing, the Board finds that Diagnostic Code 
5271 is the most appropriate diagnostic code for the evidence 
in this case.

Specific schedular criteria

As noted above, the November 2005 examiner stated that the 
veteran had "slightly decreased range of motion of the ankle 
joint with dorsiflexion to 20 degrees, plantar flexion to 30 
degrees, inversion to 20 degrees and eversion to 15 
degrees."  The veteran testified that VA prescribed an ankle 
brace and that he uses a cane to steady himself while 
walking.  The November 2005 examiner reported that the 
veteran complained of pain "on all ranges of motion 
tested," but added that there was no "additional decreased 
range of motion with repetitive testing of the ankle joint."  

Under Diagnostic Code 5271, in order to substantiate a higher 
disability rating, the evidence must show a "marked" 
limitation of motion.  The veteran's current 10 percent 
disability rating is supported by "moderate" limitation of 
motion.  The Board observes in passing that "moderate" is 
defined as "of average or medium quality, amount, scope, 
range, etc." See Webster's New World Dictionary, Third 
College Edition (1988) 871.  "Marked," on the other hand, 
is defined as "having a distinctive or emphasized 
character." Id at 728.

Here, the evidence shows that the veteran has normal 
dorsiflexion and plantar flexion 15 degrees less than normal.  
The November 2005 examiner described the veteran's limping 
gait as antalgic and wide-based.  In the January 2002 VA 
examination, the examiner reported 20 degrees of dorsiflexion 
and 40 degrees of plantar flexion.  The January 2002 report 
also reveals that the November 2005 ranges of motion for 
eversion and inversion have also worsened.  

In sum, the Board finds that the medical evidence indicates 
that the veteran's right ankle presents a marked limitation 
of motion and that under Diagnostic Code 5271, a 20 percent 
disability rating is warranted.  To that extent, the claim is 
granted.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's right ankle disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 
38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).    

The Board is unable to identify any clinical findings that 
would warrant an increased evaluation under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  The November 2005 examiner 
noted that the veteran's range of motion was not affected by 
repetitive testing.  The examiner did note that pain was 
reported throughout the ranges of motion, but did not 
indicate that the pain was exacerbated by repetitive use.  
Thus assignment of additional disability based on DeLuca 
factors is not warranted.

Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating. In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

As noted in the Introduction above, the veteran's claim for 
an increased disability rating was filed in January 2005.  In 
this case, therefore, the relevant time period is from 
January 2004 to the present. At all times, the assigned 
disability ratings for the veteran's service-connected back 
and right ankle disabilities remained unchanged. The question 
to be answered by the Board, then, is whether any different 
rating should be assigned for either of the two disabilities 
now under consideration for any period from January 2004 to 
the present.

In essence, the evidence of record, to include the November 
2005 and the January 2002 VA examination reports as well 
other VA medical treatment reports and private medical 
evidence, indicates that the two service-connected 
disabilities under consideration have remained essentially 
unchanged.  That is, the back disability was manifested 
throughout the period by limited motion and complaints of 
pain; and, the ankle disability was manifested throughout by 
limited motion and complaints of pain.  Throughout the 
period, there were no clinical findings sufficient to justify 
the assignment of a higher or lower rating.

Thus, increased disability ratings for the veteran's service 
disabilities were not warranted for the period beginning one 
year before his claim.  Accordingly, there will be no staged 
ratings assigned.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  

The record shows that the veteran requested an extraschedular 
rating, however the RO did not consider the matter of an 
extraschedular rating.  Under Floyd v. Brown, 9 Vet. App. 88, 
95 (1996), the Board cannot make a determination as to an 
extraschedular evaluation in the first instance.  See also 
VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure]; see also Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].  

Thus, the Board does not have jurisdiction over the matter of 
an extraschedular rating for the veteran's service-connected 
lumbar strain and right ankle disabilities. 


ORDER

Entitlement to a disability rating in excess of 40 percent 
for service-connected lumbosacral strain disability is 
denied.

Entitlement to a 20 percent disability rating for the 
service-connected right ankle disability is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.


REMAND

The veteran has claimed entitlement to compensable disability 
ratings for his left thumb and his right index finger.  The 
most recent medical examination does not adequately describe 
either the veteran's current thumb or right index condition. 
Such a description is necessary for proper and fair 
adjudication of the veteran's claim for an increased 
disability rating. See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) [the duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"].

Specifically, the evidence is unclear whether the veteran's 
inability to articulate his left thumb or right index finger 
is as a result of ankylosis.  In addition, 38 C.F.R. § 4.71 
provides that "motion of the thumb and fingers should be 
described by appropriate reference to the joints (See plate 
III) whose movement is limited, with a statement as to how 
near, in centimeters, the tip of the thumb can approximate 
the fingers, or how near the tips of the fingers can 
approximate the proximal transverse crease of palm."  In 
this case, the November 2005 examiner did describe that the 
veteran was able to approximate his thumb to each finger on 
the left hand.  However, the veteran flatly disputed that at 
the February 2008 hearing.  See hearing transcript at page 5.  
There is no description regarding how near the tip of the 
right index finger could approximate the proximal transverse 
crease of palm.  Finally, three years has passed since the 
November 2005 examination and the veteran's left thumb and 
right index finger conditions appear to have worsened since 
that time.

In addition, the Board observes that these two issues appear 
to be inextricably intertwined with the veteran's claim for 
TDIU benefits. See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) [the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation]. That is, resolution 
of the claim under 38 C.F.R. §§ 3.324 and 4.16 is dependent 
upon resolution the increased disability rating issues under 
consideration.  

Accordingly, the case is REMANDED for the following action:

1.  VBA should schedule the veteran for a 
physical examination by an appropriate 
medical examiner who should review the 
veteran's VA claims folder, including this 
Remand, and provide a description of the 
veteran's current left thumb and right 
index finger conditions.  The examiner's 
report should indicate whether the 
veteran's left thumb or right index finger 
presents with ankylosis, and should 
describe the articulation of the left 
thumb and right index finger by 
"appropriate reference to the joints (See 
plate III) whose movement is limited, with 
a statement as to how near, in 
centimeters, the tip of the thumb can 
approximate the fingers, or how near the 
tips of the fingers can approximate the 
proximal transverse crease of palm."  See 
38 C.F.R. § 4.71 (2007).  The examiner's 
written report should be associated with 
the veteran's VA claims folder.

2.  Following completion of the foregoing, 
and completion of any other development 
deemed necessary, the veteran's claims for 
entitlement to compensable disability 
ratings for service-connected left thumb 
and right index finger disabilities and 
for entitlement to TDIU benefits should be 
readjudicated in light of all of the 
evidence of record.  If the benefits 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


